DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 
The IDS submitted on 5/10/2022 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Krystyna Colantoni on 1/24/2022.
The application has been amended as follows: 

Regarding claim 41:
Line 4 is amended to -valve open position and configured to deactivate actuation 
Line 16 is amended to -compare the capacitively stored energy to a second capacitively stored energy in a second rail in the diesel engine-.
Line 21 is amended to - the rail is greater than the second capacitively stored energy in the second rail-.

Regarding claim 55:
Line 15 is amended to - a cylinder deactivation controller for issuing a command signal to [[the]] an oil control valve-.

Regarding claim 57:
Lines 4-5 is amended to -an edge that is clamped in a recess in the rocker arm during the valve lift event;[[;]]-.
Line 10 is amended to - controllable latch from the recess once the valve lift event is complete and [[the]] a clamp force is removed-.


Allowable Subject Matter
Claims 41-60 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 41-60 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “compare the capacitively stored energy to a second capacitively stored energy in a second rail in the diesel engine system; and command actuation of the cylinder deactivation controller to reduce energy waste by using the capacitively stored energy in the rail for deactivation and reactivation of the rocker arm when the capacitively stored energy in the rail is greater than the second capacitively stored energy in the second rail” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 41; 
the prior art of record does not teach “wherein the energy waste calculator is configured to repeatedly select the oil control valve control rail for providing subsequent command signals to selectively move the controllable latch between the latched condition and the unlatched condition when a second oil control valve control rail has less energy stored in a second energy storing capacitive device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 55; and 
the prior art of record does not teach “when the comparing indicates that the stored portion of energy in the energy storing capacitive device is greater than the energy reading of the second valve control rail, re-energizing the first valve control rail to perform a subsequent valve lift event or a subsequent valve deactivation event” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 56.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746